This action was begun in the county court of Bryan county, Okla., for the recovery of damages to growing crops caused by the alleged negligence of the railway company in the failure to build and maintain a fence as required by sections 1435, 1436, 1438, Rev. Laws 1910.
The facts, issues, trial, and judgment in this case are, in all respects, identical with those involved in the case ofM., O.   G. Ry. Co. v. Brown (No. 4043) ante, 148 P. 1040, and the holding of the court in the instant case is the same as in that case. The judgment of the trial court should be accordingly reversed and remanded.
By the Court: It is so ordered. *Page 741